Citation Nr: 0112173	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
decreased visual acuity, right eye, status post cataract 
surgery from August 27, 1997 to November 31, 1999.

2.  Whether the reduction from 20 percent to 0 percent for 
the service-connected decreased visual acuity, right eye, 
status post cataract surgery was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This appeal arose from a February 1998 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA), 
Regional Office (RO), which confirmed and continued the 20 
percent disability evaluation assigned to the service-
connected decreased visual acuity, right eye, status post 
cataract extraction.  In June 1999, the RO issued a rating 
action which proposed to reduce the evaluation assigned to 
this disorder to 0 percent.  In September 1999, a rating 
action was issued which decreased the evaluation to 0 
percent, effective December 1, 1999.


FINDINGS OF FACT

1.  Between August 27, 1997, the date of his claim for an 
increased evaluation, to November 31, 1999, the day prior to 
the effective date of the reduction, the veteran's service-
connected impaired vision was manifested by corrected 
distance visual acuity of 20/80; the nonservice-connected 
left eye was not manifested by blindness as defined by the 
applicable VA regulation.

2.  The reduction in the evaluation was based on evidence 
that had demonstrated improvement in the veteran's decreased 
right eye visual acuity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent between August 27, 1997 and November 31, 1999, for 
decreased visual acuity, right eye, status post cataract 
extraction have not been met.  38 U.S.C.A. §§ 1155, 1160 
(West 1991); 38 C.F.R. §§ 3.383, 4.79, 4.80, 4.83a, 4.84, 
4.84a, Diagnostic Code 6079 (2000).

2.  The reduction from 20 to 0 percent for the service-
connected right eye visual impairment was proper.  38 C.F.R. 
§ 3.344(a) & (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, which the Board finds to be adequate 
for rating purposes, as well as relevant outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the right eye 
visual impairment.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

I.  An evaluation in excess of 20 percent 
for right eye visual impairment, status 
post cataract extraction, between August 
27, 1997 and November 31, 1999

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 C.F.R. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2000).  After careful consideration of the evidence, 
any reasonable doubt is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2000).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the period of time in question is from 
August 27, 1997 and November 31, 1999.

The veteran was awarded service connection for decreased 
visual acuity in the right eye, status post cataract 
extraction under the provisions of 38 U.S.C.A. § 1151 by a 
rating action issued in March 1996.  This disorder was 
assigned a 10 percent disability evaluation, effective May 
31, 1995, and a 20 percent disability evaluation, effective 
January 30, 1996.

In rating visual impairment, generally, the rating will be 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75 (2000).  The 
percentage rating will be found from Table V by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
for the other eye.  However, the combined rating for the same 
eye should not exceed the rating for the total loss of vision 
of that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.80.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1).  
For the purpose of VA disability compensation, blindness is 
defined as:  having only light perception; the inability to 
recognize test letters at 1 foot, when further examination 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet; visual 
acuity of 5/200 or less; or reduction in the visual field to 
5 degrees of concentric contraction.  38 C.F.R. § 4.79.

The evidence of record shows that the veteran underwent a 
cataract extraction in the right eye in May 1995.  The 
procedure was complicated by dropped lens nucleus fragments.  
A pars plana vitrectomy was later performed at the University 
of Iowa, which was complicated by a retinal detachment.  He 
then underwent a scleral buckle procedure with gas fluid 
exchange.  

The veteran was examined by VA in January 1998.  Visual 
acuity in the right eye uncorrected was 20/800 at near and he 
could count fingers at 8 feet at distance.  His corrected 
right eye visual acuity was 20/70 at near and 20/80-2, 
pinhole to 20/80 at distance.  The uncorrected visual acuity 
in the nonservice-connected left eye was 20/50 at near and 
20/100 at distance.  His corrected visual acuity on the left 
was 20/25 at near and 20/40-1, pinhole with no improvement at 
distance.  The examination of the eyes revealed that 
extraocular motility was full and the visual fields were full 
to confrontation bilaterally.  There were no afferent 
pupillary defects.  Slit lamp examination of the right eye 
revealed that it was quiet with an anterior chamber 
intraocular lens and traumatic mydriasis.  The left eye was 
clear and quiet, with a posterior chamber intraocular lens 
and 1+ posterior capsular opacification.  A dilated fundus 
examination of the right eye showed a 0.2 cup-to-disk ratio.  
There were RP changes and drusen, as well as a mild 
epiretinal membrane formation in the macula.  There was a 
small Hollenhorst's plaque in the inferotemporal arcade and 
the retina was high and dry in a sclera buckle.  The left eye 
displayed a .25 cup-to-disk ratio.  There were mild RPE 
changes and drusen in the macula.  There was no evidence of 
(blank) vascular membrane.  The examiner summarized that the 
veteran was status post cataract extraction of the right eye.  
His right eye visual acuity was limited due to an epiretinal 
membrane formation and age-related macular degeneration.

The veteran submitted VA outpatient treatment records 
developed between January 1998 and April 1999.  These showed 
right eye visual acuity of 20/60 on January 2 and September 
8, 1998; he had visual acuity of 20/40 on December 7, 1998 
and April 28, 1999.

VA re-examined the veteran in May 1999.  Visual acuity in the 
service-connected right eye with correction was to 20/40-2.  
He was able to count fingers at 8 feet with the nonservice-
connected left eye.  The extraocular motility was full and 
the visual fields were full to confrontation bilaterally.  
The pupil examination revealed no relative afferent pupillary 
defects.  The slit lamp examination was significant for some 
mild dermatochalasis bilaterally, with no need for surgical 
correction at this time.  There was some endothelial pigment 
noted on the cornea of the right eye and he had an anterior 
chamber intraocular lens in the right eye, and a posterior 
chamber intraocular lens in the left eye in good position.  A 
posterior segment examination showed a high buckle in the 
right eye with some retinal pigment epithelium changes in the 
macular area.  In the left eye, there was a large corneal 
vascular membrane in the macula.  The optic nerves were 
within normal limits bilaterally.  The examiner concluded 
that the veteran was status post cataract extraction in the 
right eye.  His visual acuity in this eye had been variable 
since January 1998.  He did have an epiretinal membrane form 
after the surgery; this appeared to have cleared up with some 
residual retinal epithelium pigment changes.  His best visual 
acuity had improved to 20/40 in the right eye.  The retinal 
epithelium pigment changes in the right macula were noted to 
be responsible for the limited visual acuity in this eye.  
The visual acuity of the left, nonservice-connected, eye had 
decreased tremendously secondary to a large choroidal 
vascular membrane.  He was noted to have a diagnosis of age-
related macular degeneration, which is untreatable.  

The Board notes at the outset that, for the purposes of VA 
disability compensation, the veteran does not have blindness 
in the nonservice-connected left eye.  The evidence reflected 
that, at the time of the 1998 VA examination, his corrected 
visual acuity was 20/25 near and 20/40 distance.  Moreover, 
the visual fields were full to confrontation bilaterally.  
Visual acuity of the left eye had decreased to counting 
fingers at 8 feet by the time of the May 1999 VA examination.  
Visual fields were still full to confrontation bilaterally.  
Despite this deterioration, the nonservice-connected left eye 
impairment has not been manifested by any of the criteria for 
blindness, including:  having only light perception; the 
inability to recognize test letters at 1 foot, when further 
examination reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet; visual acuity of 5/200 or less; or reduction in the 
visual field to 5 degrees of concentric contraction.  
38 C.F.R. § 4.79.  Therefore, it is concluded that the 
veteran is not "blind" in the nonservice-connected left 
eye.

The evidence showed that the veteran's right eye, on the VA 
examination conducted in January 1998, had corrected visual 
acuity of 20/80; his corrected visual acuity was 20/40 at the 
time of the May 1999 VA examination.  As the veteran is not 
blind in the left eye for VA purposes, the veteran's service-
connected impaired vision of the right eye, which corrected 
to 20/80 during the January 1998 VA examination and to 20/40 
during the May 1999 VA examination, using Table V, 
intersected with the column which reflects vision in the 
other (left) eye, shows entitlement to no more than the 20 
percent disability then assigned under Code 6079.  38 C.F.R. 
§ 4.84a.

The Board noted, in this regard, that the evidence clearly 
establishes that the veteran's nonservice-connected left eye 
has current visual acuity of counting fingers at 8 feet.  
However, as this is a nonservice-connected disorder, and the 
rating for the service-connected eye disability may not 
exceed the amount for total loss of vision of that eye, VA 
regulations require the nonservice-connected (left) eye 
impairment be considered 20/40 for purposes of rating the 
service-connected (right) eye.  See 38 C.F.R. § 4.80.  VA 
regulations prohibit the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected rating.  See 38 C.F.R. § 4.14 (2000).  
Absent blindness (as defined by VA regulation) in the 
nonservice-connected left eye, any increase in the impairment 
in the nonservice-connected left eye after the initial rating 
will be disregarded in evaluating a claim for an increased 
rating for the service-connected right eye.  See Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent between August 27, 1997 and November 30, 
1999, for the service-connected decreased right eye visual 
acuity, status post cataract extraction.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Whether the reduction from 20 
percent to 0 percent, effective December 
1, 1999, was proper

According to the applicable criteria, for those evaluations 
which have been effect for five years or more, the RO is to 
ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2000).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2000).

Initially, it is noted that the 20 percent evaluation for the 
veteran's decreased right eye visual acuity, status post 
cataract extraction, had been in effect for approximately 3 
years and 11 months.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) do not apply in this case. In other words, the 
evaluation could be reduced based on any one examination 
which disclosed improvement in the condition.

A review of the record indicates that the veteran's corrected 
distance visual acuity in the right eye was 20/80 at the time 
of the January 1998 VA examination. VA outpatient treatment 
records from January and September 1998 showed that his 
vision had improved to 20/60; in December 1998 and April 
1999, it had improved to 20/40.  A VA examination conducted 
in May 1999 indicated that his best corrected visual acuity 
in the right eye was 20/40.  While his visual acuity had been 
variable since January 1998, the examiner noted that it had 
markedly improved after a epiretinal membrane, which had 
formed following his surgery, had cleared.  

After a careful review of the evidence of record, it is found 
that the reduction was proper and that restoration of the 20 
percent disability evaluation is not warranted.  Because the 
veteran's condition had not stabilized, the evaluation could 
be reduced on any one examination which demonstrated 
improvement in the condition.  In this case, the evidence 
which included VA outpatient treatment records and a May 1999 
VA examination clearly showed that the visual acuity of the 
right eye had consistently improved since the January 1998 VA 
examination (from 20/80 to 20/40).  This evidence adequately 
demonstrates that the veteran's service-connected right eye 
disorder has improved.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for restoration of a 20 percent disability evaluation for 
decreased visual acuity, right eye, status post cataract 
extraction must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 


ORDER

An evaluation in excess of 20 percent for the service-
connected decreased visual acuity, right eye, status post 
cataract extraction between August 27, 1997 and November 31, 
1999, is denied.

Restoration of the 20 percent evaluation for the service-
connected decreased visual acuity, right eye, status post 
cataract extraction from December 1, 1999, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

